Opinion issued December 31, 2002
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-02-01337-CV
____________
 
IN RE DONALD J. RANDLE, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
O P I N I O NRelator, Donald J. Randle, has filed a petition for writ of mandamus complaining
of the trial court’s delay in holding a trial
.  We deny the petition for writ of
mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justice Nuchia.
Do not publish.  Tex. R. App. P. 47.